Citation Nr: 0405023	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  96-31 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The veteran had active service from March 1943 to January 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (RO), in which service connection for 
post-traumatic stress disorder  (PTSD) was granted and 
assigned a 50 percent evaluation.  


FINDING OF FACT

Manifestations of the veteran's PTSD are productive of 
occupational and social impairment of no more than reduced 
reliability and productivity, and of no more than 
considerable social and industrial impairment.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1995); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Following the 
RO's determinations of the veteran's claims, VA issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2002).  


In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Following the 
RO's determinations of the veteran's claims, VA issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2003).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the claimant by a 
letter dated in August 2003, that VA would obtain all 
relevant evidence in the custody of a Federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment for his claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records for him.  The duty to notify the 
appellant of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  There is 
no indication that other Federal department or agency records 
exist that should be requested.  The claimant was notified of 
the need for a VA examinations, and they were performed.  The 
veteran was asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case and supplemental statement of the 
case what evidence had been received.  There is no indication 
that any pertinent evidence was not received.  Therefore, the 
duty to notify of inability to obtain records does not arise 
in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

The Board is aware of the recent United States Court of 
Appeals for Veterans Claims (Court) decision in the case of 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004).  In this case, it was essentially held that the notice 
and assistance provisions of the VCAA should be provided to a 
claimant prior to any adjudication of the claim.  However, 
the claim in this case had been filed and initial 
adjudication had taken place before the VCAA was enacted.  
Thus, preadjudication notice was not provided nor was it 
possible.  The Court decision did not contain a remedy under 
such facts, and there appears to be no effective remedy 
available given these facts.

The VCAA provisions have been considered and complied with in 
this case.  There is no indication that there is additional 
evidence to obtain or that there is additional notice that 
should be provided.  Moreover, there has been a complete 
review of all of the evidence without prejudice to the 
veteran.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 383 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the appellant.  
Therefore, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3rd 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985). 

Factual Background

The veteran underwent a VA psychiatric examination in August 
1995.  He complained of recurrent dreams and nightmares, 
noting that he often woke up thrashing, yelling, and shaking 
in a cold sweat.  He stated that he was irritable, easily 
upset, and could not tolerate other people well.  He 
described himself as a loner who avoids shopping centers and 
other large groups of people.  The mental status examination 
revealed a fairly alert, cooperative individual who appeared 
to be agitated during the examination.  He was not 
hallucinated, delusional, or otherwise psychotic.  His mood 
and affect varied from irritability to affability.  He 
appeared to be depressed at times, but denied suicidal 
ideation and homicidal ideation.  He admitted to an increased 
startle response, intrusive memories of the war during the 
day, and dreams at night in which he relived the war in an 
intrusive fashion.  Recent and remote memory were grossly 
intact, and recent, as well as remote memory, showed 
difficulty secondary to organic cerebrovascular attacks.  
Insight was reported as superficial and judgment was fair.  
The diagnosis was PTSD, moderately severe to severe.  A 
global assessment of functioning (GAF) score of 42 was 
assigned, indicating serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 
QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994) (DSM IV).  The examiner commented that the veteran was 
felt to be unemployable secondary to the severity of his 
symptomatology. 

The veteran underwent a VA psychiatric examination in April 
1998.  He reported that the frequency of his dreams had 
decreased over the years.  He stated that he no longer had an 
increased startle reflex, but that he used to in the past.  
He enjoyed being around people and had friends.  He also 
enjoyed going to a mall and sitting on a bench, watching the 
people go by.  He stated that he could go to a restaurant and 
sit in any seat without any problem but he always looks for 
the nearest fire exit and this stemmed from the time that he 
served as a fireman.  He enjoyed playing horseshoes, 
volleyball, and watching sports.  Upon mental status 
examination, the veteran was cooperative and his speech was 
of normal rate and tone, with no abnormal movements noted.  
His thought process was logical and organized.  He denied any 
delusions or auditory or visual hallucinations.  He described 
his mood as happy most of the time and even tempered.  His 
affect was euthymic.  He denied any suicidal or homicidal 
ideations and denied any previous attempts.  His impulse 
control was reported as good.  The examiner concluded that 
while the veteran had problems secondary to his time spent in 
the military, these problems did not meet the DSM-IV criteria 
for PTSD.  The diagnosis was adjustment disorder, unspecified 
and early dementia.  A GAF score of 75 was assigned, 
indicating that any symptoms present were transient and 
expectable reactions to psychosocial stressors, with no more 
than slight impairment in social, occupational, or school 
functioning.  See DSM IV.
      
The veteran testified at a February 2000 RO hearing that he 
experienced decreased sleep, nightmares, and startle 
reactions.  He stated that he had no social life due to 
difficulty dealing with other people.  The veteran's wife 
testified that the veteran was easily agitated and stayed to 
himself.

VA outpatient treatment reports dated from April 1998 to 
March 2000 showed no psychiatric treatment.

The veteran underwent a VA psychiatric examination in 
February 2002.  The examiner noted that the claims folder had 
been reviewed.  It was noted that the veteran had been 
married for 52 years and had six children.  The veteran and 
his wife have friends, but mostly see their children as a 
social outlet.  His longest held job was at Borden for 46 
years, from which he retired in 1989.  He stated that he got 
along well with peers and supervisors, although he concurred 
that at times he would be somewhat irritable and stubborn.  
Since his retirement, he had become increasingly unwilling to 
go out.  

Upon mental status examination, the veteran was noted to be 
dressed appropriately and neatly, with good hygiene.  He was 
entirely cooperative and at times euthymic.  However, at 
other times, he would be quite tearful when speaking about 
World War II.  The veteran described his mood as generally 
being "down."  His speech was spontaneous and mostly 
logical and relevant.  He did not appear to be confused or to 
have any large memory gaps.  There was no impairment of any 
thought process, and delusions and hallucinations were 
denied.  He was oriented to person, place, and time.  He 
reported having impulse control problems in the past.  On one 
instance, he put his fist through the door, although his wife 
stated that she would not tolerate anything physical in the 
last years.  He continued to lose his temper and yell.  He 
complained of depression, as well as some anxiety and 
irritability.  He stated that he had thoughts of suicide, but 
no current plan or intent.  He denied any homicidal ideation.  
He reported sleeping two or three hours a night, with 
nightmares on occasion and more frequent night sweats.  He 
felt some detachment and avoidance of others.  He continued 
to have difficulty with his sleep, was irritable, had 
difficulty concentrating, and was hypervigilant.  

The examiner concluded that the veteran fully met the 
criteria for PTSD as defined in the DSM-IV and disagreed with 
the last VA examiner's diagnosis of adjustment disorder.  
This examiner stated that while the veteran had made efforts 
to adapt to various other stressors in his life, he has done 
so with great effort.  Previously, his working and raising 
his own, and multiple other children kept him distracted from 
his problems.  However, since his retirement, he continued to 
be plagued by night sweats and slept approximately only three 
hours.  The diagnosis was PTSD, moderate and chronic.  A GAF 
score of 58 was assigned with a past year GAF score of 58, 
indicating moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
See DSM-IV. 

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.  App. 55 (1994).  However, the 
Board notes that this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Service connection 
was granted for PTSD in September 1995, and a 50 percent 
evaluation was assigned, effective from July 18, 1995, the 
date of receipt of the veteran's claim.  In Fenderson v. 
West, 12 Vet.  App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Id.; Francisco, 7 
Vet.  App. at 58.  


The veteran's service-connected PTSD is currently rated under 
the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2003).  By regulatory amendment effective November 7, 1996, 
changes were made to VA's Schedule for Rating Disabilities 
for mental disorders.  Compare 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1995) with 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2003).  

Under the old rating criteria, the evaluation for the 
appellant's service-connected PTSD is based on the degree of 
impairment of her social and industrial adaptability.  38 
C.F.R. §§ 4.129, 4.130 (1995).  A 50 percent evaluation is 
for application where the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired; or by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1995).  
A 70 percent evaluation is warranted where the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired; or the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  Id. 

A 100 percent evaluation is warranted where the attitudes of 
all contacts except the most intimate are so adversely 
affected so to result in virtual isolation in the community; 
there must be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or the veteran must be demonstrably 
unable to obtain or retain employment.  Id.

Under the revised criteria, a 50 percent rating is warranted 
where the disorder is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2003).

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and an inability to 
establish and maintain effective relationships.  Id.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id.

The evidence of record prior to the revised rating criteria 
consists of an August 1995 VA psychiatric examination.  The 
Board finds that the veteran's symptomatology demonstrated 
during the August 1995 examination does not support an 
evaluation in excess of 50 percent for PTSD.  In reaching 
this conclusion, the Board finds that the veteran's PTSD has 
been found to be productive of no more than reduced 
reliability and productivity and or no more than considerable 
industrial impairment.  The veteran reported trouble sleeping 
with recurrent nightmares and described himself as a loner.  
He was irritable and easily upset.  However, he was not found 
to be hallucinated, delusional, or otherwise psychotic.  He 
denied suicidal or homicidal ideations.  It was noted that 
the veteran's recent and remote memory were found to be 
grossly intact, and the examiner stated that any deficits 
were secondary to organic cerebrovascular attacks.  The Board 
notes that the examiner concluded that the veteran was 
unemployable secondary to his PTSD symptomatology and 
assigned a GAF score of 42, indicating serious social and 
occupational impairment.  Nevertheless, there is no evidence 
that the veteran's psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
his ability to obtain or retain employment or that he 
suffered from totally incapacitating psychoneurotic symptoms 
which would warrant a higher evaluation.  
   
The evidence of record subsequent to the November 7, 1996 
rating criteria revisions consists of February 2000 hearing 
testimony and VA psychiatric examinations dated in April 1998 
and February 2002.  Upon review of the evidence, the Board 
concludes that the evidence does not support a schedular 
evaluation in excess of 50 percent under either the old or 
new rating criteria.  There is no competent medical evidence 
showing disorientation to time or place, significant memory 
loss, obsessional rituals, delusions or hallucinations, nor 
near-continuous panic affecting the ability to function 
independently, appropriately and effectively.  Moreover, the 
evidence does not show a severe impairment in the ability to 
establish or maintain effective or favorable relationships 
with people or the ability to obtain or retain gainful 
employment.  On examination in February 2002, the veteran 
indicated that he had been married for 52 years, and that he 
and his wife had friends and a favorable relationship with 
their children.  He also reported that he retired in 1989 
from his job which he held for 46 years.  Furthermore, the 
examiner assigned a GAF score of 58, which indicates moderate 
symptoms which are reflected in the current 50 percent 
evaluation assigned to the veteran's PTSD.

Extra-schedular ratings may be assigned where the schedular 
criteria are inadequate and there are exceptional factors 
such as the need for frequent hospitalization or marked 
interference with employment.  38 C.F.R. § 3.321(a) (2003).  
There is no showing that the veteran's service-connected PTSD 
presents such an exceptional or unusual disability picture as 
to warrant the assignment of a higher evaluation at any stage 
on an extra-schedular basis.  In this regard, the veteran had 
not been hospitalized for PTSD during the appeal period.  In 
the absence of evidence of any evidence of the need for 
frequent hospitalization or marked interference with 
employment, the RO's decision not to refer the case for 
consideration of an extraschedular rating was appropriate.  
Shipwash v. Brown, 8 Vet.  App. 218, 227 (1995).

In this case, the RO granted service connection and 
originally assigned a 50 percent evaluation for PTSD as of 
the date of receipt of the veteran's claim, i.e., July 18, 
1995.  See 38 C.F.R. § 3.400 (2003).  After review of the 
evidence, there is no medical evidence of record that would 
support a rating in excess of 50 percent for PTSD at any time 
subsequent to this date.  Fenderson v. West, 12 Vet.  App. 
119 (1999).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet.  App. 
49 (1990).


ORDER


An initial evaluation in excess of 50 percent for PTSD is 
denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



